DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed on 11/07/2022 with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered, thus the claim interpretation under 35 U.S.C. 112(f) have been recited below.
Applicant’s arguments with respect to the non-statutory double patenting rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 11/07/2022 with respect to the combination of Damnjanovic and Agiwal have been fully considered but they are not persuasive.
Regarding claims 1, 6 and 11, the Applicant argued that “...In contrast to Agiwal, the method of the present disclosure does not drop or skip symbols. That is, according to the defined NR user equipment of the present disclosure, the UE determines that the puncturing/pre-emption for the downlink data is performed at the k consecutive OFDM symbols after receiving the dynamic puncturing indication channel/dynamic pre-emption indication signal. In the alternative, the UE stops the uplink data transmission during the k consecutive OFDM symbols. In other words, Damnjanovic modified by Agiwal does not teach the limitation "wherein the controller is configured to further control the transmitter and the receiver such that the RRC signal includes a timing gap that is added between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-empted symbol having a position determined by the timing gap" as recited in each of the amended claims 1, 6,and 11. Accordingly, in light of the Amendment, Applicant respectfully requests that this rejection be withdrawn” (emphasis added) (see Remarks, pages 8-10).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, the Examiner respectfully disagrees with the argument above. It is noted that the features upon which applicant relies (i.e., the method of the present disclosure does not drop or skip symbols and ...the puncturing/pre-emption for the downlink data is performed at the k consecutive OFDM symbols after receiving the dynamic puncturing indication channel/dynamic pre-emption indication signal. In the alternative, the UE stops the uplink data transmission during the k consecutive OFDM symbols) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims 1, 6 and 11 recite “...determine that there is no transmission in the plurality of symbols indicated by the information in the indication...RRC signal includes a timing gap that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol...”, thus merely recite the symbol for transmitting the indication, the punctured/pre-empted symbol, and the timing gap between these two symbols. Therefore, the claims have not disclosed any drop or not drop symbols, skip or not skip symbols, the puncturing/pre-emption for the downlink data is performed at the k consecutive OFDM symbols nor any action performed by the UE for the K consecutive OFDM symbols related to uplink data transmission.
In addition, Agiwal has taught on paragraphs [56, 57, 114], as follow:
[0056] Referring to FIG. 1, in method 1, if URLLC packet 135 scheduled in time slot (e.g., a subframe) ‘X’ (for example, N+4 subframe) 130 overlaps with one or more eMBB packet(s) 131, 133 then, gNB/BS (base station) transmits (broadcast or dedicated manner) an indication (for example, skipping indication or pre-emption indication) 150 to eMBB UE(s) (for example, UE1 and UE2) in time slot ‘X-P’ (P>0)(for example, N+3 subframe) 120 to skip UL transmission (i.e., eMBB packet(s)) in URLLC symbol(s) in time slot ‘X’ 130 OR drop UL packet transmission (i.e., eMBB packet(s)) in time slot ‘X’ 130. The UE (i.e., UE1 and/or UE2) skips UL transmission (i.e., eMBB packet(s)) in the URLLC symbol(s) which overlaps with the UL packet transmission or the UE (i.e., UE1 and/or UE2) drops UL packet transmission (i.e., eMBB packet(s)) if it overlaps with URLLC symbol(s). In an embodiment of the present disclosure, if the number of symbols where there is collision is above a threshold then the UE (i.e., UE1 and/or UE2) skips entire packet transmission otherwise it skips only transmission in colliding symbols. The threshold can be signaled by the gNB/BS in the indication 150 and/or in broadcast and/or in dedicated signaling.
[0057] In an embodiment of the present disclosure, ‘P’ can be in unit of symbols and/or subframes and/or time slots. In an embodiment of the present disclosure, the information of ‘P’ can be broadcasted and/or explicitly indicated in the RRC signaling. In alternate embodiment the ‘P’ can be at a fixed offset from time slot ‘X’ 130 in which the UL (uplink) eMBB packet is to be transmitted. In an embodiment of the present disclosure, the gNB/BS can configure a UE to monitor indication (i.e., skipping indication or pre-emption indication) 150 in time slot ‘X-P’ 120 or not. This can be determined by UE capability. In an embodiment of the present disclosure, the UE monitors for the indication 150 from a time slot 110 in which the UL packet is scheduled (i.e., PDCCH scheduling packet is received) until the time slot 130 in which the UL packet is scheduled to be transmitted. The gNB/BS can configure a UE to monitor the indication (i.e., skipping or pre-emption indication) 150. In another embodiment of the present disclosure, the UE monitors for the indication 150 in time interval comprising of ‘X1’ slots before the time slot in which the UL packet is scheduled to be transmitted. ‘X1’ can be signaled by the gNB/BS or can be pre-defined. The gNB/BS can configure a UE to monitor the indication (i.e., skipping or pre-emption indication) 150.
[0114] The purpose of the indication is to inform some UEs (e.g., one or more UEs with eMBB service) that a certain amount of resources in a time slot are pre-empted and not used in the actual transmission, for example, if the resources are assigned to a UE for URLLC service. If there is conflict between the pre-empted resources and assigned resources for eMBB data scheduling in the DCI, the UE may assume that the pre-empted resources are punctured or rate-matched from the assigned resources. The pre-emptied resources may include the resources in both time domain and frequency domain. For time domain resources, the indication can be the OFDM symbols in a time slot with pre-defined duration, for example, a 7-symbol or 14-symbol slot targeted to the eMBB service based on system configuration. For example, a symbol bitmap can be used to indicate which symbol(s) needs to be pre-emptied. For the frequency domain resources, it can be by default the full bandwidth in the system bandwidth or a configured bandwidth part. Or, the indication can be based on the resource block (RB) groups. There can be multiple RB groups in the full bandwidth based on a pre-defined rule. For example, a size of RB group (for example, M RBs) can be pre-defined or configured by the higher layer signaling. If the full bandwidth is expressed by N RBs, there are cell (N/M) RB groups. It can be indicated which RB groups needs to be pre-emptied. The UE can obtain that how many bits are used to indicate the pre-emption information of the RB groups in the frequency domain. Alternatively, a bitmap size of indication can be pre-defined or configured by the higher layer signaling, for example, X bits, the size of RB group can be derived based on the total number of RBs and pre-defined/indicated bitmap size, for example, M=ceil (N/X).

Therefore, Agiwal has taught the P value is received via the RRC signal (see paragraph [57]), wherein the P value is a timing gap between the punctured/pre-empted symbols (i.e. symbol(s)/time unit X) and the symbol for transmitting the indication (i.e. symbol(s)/time unit X-P). As such, the combination of Damnjanovic and Agiwal has taught the limitation “wherein the controller is configured to further control the transmitter and the receiver such that the RRC signal includes a timing gap that is added between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-empted symbol having a position determined by the timing gap”.
In view of the foregoing, the combination of Damnjanovic and Agiwal has taught each and every limitation of claims 1, 6 and 11. 

Applicant’s arguments with respect to claims 3, 5, 8, 10, 13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “transmitter”, “receiver”, “controller” in claim 1, “transmitter”, “receiver”, “controller” in claim 6 and “controller” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 6-7, 9, 11-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,044,743 B2 in view of US 2016/0113008 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic) and further in view of US 2018/0035332 A1 to Agiwal et al. (hereafter refers as Agiwal).
Regarding claim 1, U.S. Patent No. 11,044,743 B2 claims a wireless device (a first user equipment, i.e. first UE, claim 9), comprising: 
a transmitter (the first UE is configured to transmit, thus including a transmitter, claim 9);
a receiver (a receiver, claim 9); and 
a controller (a controller, claim 9) which controls the transmitter and the receiver to (the controller is configured to stop transmitting and receiving, claim 9):
 receive the indication that includes information on a plurality of symbols (receive a pre-emption indication from a base station, wherein the pre-emption indication indicates number of symbols, claim 9); and 
determine that there is no transmission in the plurality of symbols indicated by the information in the indication (determine to stop transmitting/receiving in the number of symbols in the pre-emption indication, claim 9),
wherein the controller is configured to further control the transmitter and the receiver such that a signal includes a timing gap that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-emptied symbol having a position determined by the timing gap (predefined timing information between the transmitted pre-emption indication information and the predetermined part of the downlink data channel transmission resource, see claim 1).
However, U.S. Patent No. 11,044,743 B2 does not explicitly claim “receive a radio resource control (RRC) signal including information used for monitoring an indication; monitor the indication, based on the information in the RRC signal”.
Damnjanovic teaches a wireless device (a first UE, Fig. 1, 8-9 abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]), comprising: 
a transmitter (transmitter module that including at a least hardware component, Fig. 1, 8-9 abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]); 
a receiver (receiver module that including at least a hardware component, Fig. 1, 8-9, abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]); and 
a controller (processor module that including at least a CPU component, Fig. 1, 8-8-9, abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]) which controls the transmitter and the receiver to (the processor module is configured to control the functions of the transmitter module and the receiver module, Fig. 1, 8-8-9, abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]): 
receive a radio resource control (RRC) signal including information used for monitoring an indication (the first UE with the components above, is configured to receive, via an RRC signaling, paragraphs [14, 59, 60, 104], information, i.e. periodicity and/or symbols, for monitoring a pre-emption information that including preemption of one or more scheduled resources, paragraphs [14, 59, 60, 104]); 
monitor the indication, based on the information in the RRC signal (the first UE monitors the pre-emption information, based on the information in the RRC signaling, paragraphs [14, 59, 60, 104]); 
receive the indication that includes information on a plurality of symbols (the first UE receives the pre-emption information specifying one or more symbols from the scheduled/assigned symbols have been pre-empted, paragraphs [8, 34, 57, 58, 60, 98, 103-106]); and 
determine that there is no transmission in the plurality of symbols indicated by the information in the indication (the first UE determines that the preempted resources/symbols have been reassigned to other UE, the first UE cancels, i.e. no transmission, the preempted resources/symbols, based on the pre-emption information, paragraphs 57, 58, 105-106] and Fig. 5-6),
wherein the controller is configured to further control the transmitter and the receiver (the processor module of the first UE, is configured to control the transmitter and the receiver to cancel/skip/drop transmission on the preempted resources/symbols, based on the pre-emption information, paragraphs [57, 58, 105-106] and Fig. 5-6), at least one symbol to transmit the indication (symbol/resource for transmitting the indication, paragraphs [34, 38, 53]) and at least one punctured/pre-empted symbol (punctured/pre-empted symbol/resource, paragraphs [34, 38, 53]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receive a radio resource control (RRC) signal including information used for monitoring an indication, monitor the indication, based on the information in the RRC signal as taught by Damnjanovic, with the claims of U.S. Patent No. 11,044,743 B2, for a purpose of increasing efficiency in receiving the indication by specify the timing for monitoring the indication, thus the UE is able to conserve energy during a non-monitoring period/timing (See Damnjanovic, paragraphs [34, 57-59]).
However, U.S. Patent No. 11,044,743 B2 in view of Damnjanovic does not explicitly claim the timing gap is “included in the RRC signal”.
Agiwal teaches a wireless device (a UE1, Fig. 2, provisional 62/368,369, Fig. 2), comprising: 
a transmitter (a transceiver 1510, paragraphs [129-130] and Fig. 15, provisional 62/368,369, Fig. 2); 
a receiver (a transceiver 1510, paragraphs [129-130] and Fig. 15, provisional 62/368,369, Fig. 2); and 
a controller (a controller, paragraphs [129-131] and Fig. 15, provisional 62/368,369, Fig. 2) which controls the transmitter and the receiver to (the processor module is configured to control the functions of the transceiver, Fig. 15 and paragraphs [129-133], provisional 62/368,369, Fig. 2): 
receive a radio resource control (RRC) signal (the UE1 with the controller, receives an RRC signal, paragraphs [57], provisional 62/368,369, pages 2-3, 6-7);
receive an indication that includes information on a plurality of symbols (the UE1 with the controller receives a skipping/pre-empted indication that specifying a plurality of symbols had been preempted/punctured, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7);
determine that there is no transmission in the plurality of symbols indicated by the information in the indication (the UE1 with the controller determine that there is no transmission, by the UE, in the plurality of symbols had been preempted/punctured, based on the skipping/pre-empted indication, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7),
wherein the controller is configured to further control the transmitter and the receiver (wherein the controller of the UE1, control the transmitter and the receiver, to stop/skips transmission based on the skipping/pre-empted indication, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) such that the RRC signal includes a timing gap (wherein the controller of the UE1 control the transceiver to receive the RRC signal that including a P value, i.e. timing gap, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol (that resides between at least the punctured/pre-empted symbol, i.e. symbol(s)/time unit X, and the symbol for transmitting the indication, i.e.  symbol(s)/time unit X-P, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7), the at least one punctured/pre-emptied symbol having a position determined by the timing gap (the UE1 with the controller determine the punctured/pre-empted symbol, i.e. symbol(s)/time unit X based on the P value, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the controller is configured to further control the transmitter and the receiver such that the RRC signal includes the timing gap that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-emptied symbol having a position determined by the timing gap as taught by Agiwal, with the claims of U.S. Patent No. 11,044,743 B2 in view of Damnjanovic, for a purpose of enabling the wireless device to determine the position of the punctured/pre-empted symbol by simply using the timing gap in the RRC signal, thus increasing efficiency in indicating the plurality of symbols (See Agiwal, paragraphs [56-58, 61, 86], provisional 62/368,369, pages 2-3, 6-7).
Regarding claim 2, U.S. Patent No. 11,044,743 B2 further claims wherein the plurality of symbols are k symbols, where k is an integer (K symbols, wherein K is a natural number greater than 1, see claim 9).
Regarding claim 4, U.S. Patent No. 11,044,743 B2 in view of Damnjanovic further claims wherein the k symbols are included in Q symbols configured for the wireless device (wherein the k symbols are part of allocated resource, see U.S. Patent No. 11,044,743 B2, claim 9, see Damnjanovic, paragraphs [8, 57, 66, 106, 111]).
Regarding claim 6, U.S. Patent No. 11,044,743 B2 claims a base station transmits the indication that includes information on a plurality of symbols (transmitting a pre-emption indication that includes information on a set of symbols, claim 1) such that the wireless device determines that there is no transmission in the plurality of symbols indicated by the information in the indication (the pre-emption indication indicates the set of symbols are no transmission by a first user equipment, claim 1), that a signal includes a timing gap that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-emptied symbol having a position determined by the timing gap (predefined timing information between the transmitted pre-emption indication information and the predetermined part of the downlink data channel transmission resource, see claim 1).
However, U.S. Patent No. 11,044,743 B2 does not explicitly claim the base station comprising “a transmitter; a receiver; and a controller which controls the transmitter and receiver to: transmit a radio resource control (RRC) signal including information used for a wireless device to monitor an indication”.
Damnjanovic teaches a base station (a base station for use in wireless communication, Fig. 10-12 and paragraphs [73, 84]), comprising: 
a transmitter (transmitter module that including at a least hardware component, Fig. 1, 10-12 and paragraphs [73, 74, 76, 85-86, 118-119]); 
a receiver (receiver module that including at a least hardware component, Fig. 1, 10-12 and paragraphs [73, 74, 75, 85-86, 118-119]); and 
a controller (processor module that including at a least hardware component, Fig. 1, 10-12 and paragraphs [73, 74, 77, 85-86, 118-119]) which controls the transmitter and receiver to (the processor module is configured to control the functions of the transmitter module and the receiver module, 1, 10-12 and paragraphs [73, 74, 77, 85-86, 118-119]):
transmit a radio resource control (RRC) signal including information used for a wireless device to monitor an indication (the base station with the components above, transmits an RRC signal including monitoring information, i.e. periodicity and/or symbols, used for a first UE to monitor a pre-emption information, paragraphs [50, 59, 76, 81, 104]); and 
 transmit the indication (the base station with the components above, transmits the pre-emption information, paragraphs [50, 59, 60, 76, 81, 104]) that includes information on a plurality of symbols (the pre-emption information specifying one or more symbols for pre-emption, paragraphs [8, 34, 57-60, 98, 103-106]) such that the wireless device determines that there is no transmission in the plurality of symbols indicated by the information in the indication (the first UE determines the resources/symbols specified by the pre-emption information have been reassigned to other UE, the first UE cancels, i.e. no transmission, the preempted resources/symbols, based on the pre-emption information, paragraphs 57, 58, 105-106] and Fig. 5-6),
wherein the controller is configured to further control the transmitter and the receiver (the processor module of the base station, is configured to control the transmitter and the receiver to transmit RRC signal, paragraphs [57, 58, 105-106] and Fig. 5-6), at least one symbol to transmit the indication (symbol/resource for transmitting the indication, paragraphs [34, 38, 53]) and at least one punctured/pre-empted symbol (punctured/pre-empted symbol/resource, paragraphs [34, 38, 53]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the base station comprising a transmitter; a receiver; and a controller which controls the transmitter and receiver to: transmit a radio resource control (RRC) signal including information used for a wireless device to monitor an indication as taught by Damnjanovic, with the claims of U.S. Patent No. 11,044,743 B2, for a purpose of increasing efficiency in receiving the indication by specifying the timing for monitoring the indication, thus the UE is able to conserve energy during a non-monitoring period/timing (See Damnjanovic, paragraphs [34, 57-59]), while using the transmitter, receiver and controller for perform the functions (see Damnjanovic, Fig. 1, 10-12 and paragraphs [73-77, 85-86, 118-119]).
However, U.S. Patent No. 11,044,743 B2 in view of Damnjanovic does not explicitly claim the timing gap is “included in the RRC signal”.
Agiwal teaches a base station (gNB/base station, Fig. 2, provisional 62/368,369, Fig. 2), comprising: 
a transmitter (a transceiver 1610, paragraphs [135-136] and Fig. 16, provisional 62/368,369, Fig. 2); 
a receiver (a transceiver 1610, paragraphs [135-136] and Fig. 16, provisional 62/368,369, Fig. 2); and 
a controller (a controller, paragraphs [134-137] and Fig. 16, provisional 62/368,369, Fig. 2) which controls the transmitter and the receiver to (the processor is configured to control the functions of the transceiver, Fig. 16 and paragraphs [134-139], provisional 62/368,369, Fig. 2): 
transmit a radio resource control (RRC) signal (the base station with the controller, transmits an RRC signal, paragraphs [57], provisional 62/368,369, pages 2-3, 6-7);
transmit an indication that includes information on a plurality of symbols (the base station with the controller transmits a skipping/pre-empted indication that specifying a plurality of symbols had been preempted/punctured, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) such that a wireless device determines that there is no transmission in the plurality of symbols indicated by the information in the indication (such that a UE 1 determines that there is no transmission, by the UE 1, in the plurality of symbols which had been preempted/punctured, based on the skipping/pre-empted indication, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7),
wherein the controller is configured to further control the transmitter and the receiver (wherein the controller, control the transmitter and the receiver, to transmit the RRC signal, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) such that the RRC signal includes a timing gap (wherein the RRC signal is including P value, i.e. timing gap, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol (that resides between at least the punctured/pre-empted symbol, i.e. symbol(s)/time unit X, and the symbol for transmitting the indication, i.e.  symbol(s)/time unit X-P, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7), the at least one punctured/pre-emptied symbol having a position determined by the timing gap (the punctured/pre-empted symbol, i.e. symbol(s)/time unit X, having a position determined by the P value, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the controller is configured to further control the transmitter and the receiver such that the RRC signal includes the timing gap that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-emptied symbol having a position determined by the timing gap as taught by Agiwal, with the claims of U.S. Patent No. 11,044,743 B2 in view of Damnjanovic, for a purpose of enabling the wireless device to determine the position of the punctured/pre-empted symbol by simply using the timing gap in the RRC signal, thus increasing efficiency in indicating the plurality of symbols (See Agiwal, paragraphs [56-58, 61, 86], provisional 62/368,369, pages 2-3, 6-7).
Regarding claim 7, U.S. Patent No. 11,044,743 B2 further claims wherein the plurality of symbols are k symbols, where k is an integer (K symbols, wherein K is a natural number greater than 1, see claim 1).
Regarding claim 9, U.S. Patent No. 11,044,743 B2 in view of Damnjanovic further claims wherein the k symbols are included in Q symbols configured for the wireless device (wherein the k symbols are part of allocated resource, see U.S. Patent No. 11,044,743 B2, claim 9, see Damnjanovic, paragraphs [8, 57, 66, 106, 111]).
Regarding claim 11, U.S. Patent No. 11,044,743 B2 claims an apparatus for a wireless device, comprising: 
a controller (a controller, claim 9) which controls a transmitter and a receiver of the wireless device to (the controller is configured to stop transmitting and receiving, claim 9): 
receive the indication that includes information on a plurality of symbols (receive a pre-emption indication from a base station, wherein the pre-emption indication indicates number of symbols, claim 9); and 
determine that there is no transmission in the plurality of symbols indicated by the information in the indication (determine to stop transmitting/receiving in the number of symbols in the pre-emption indication, claim 9).
However, U.S. Patent No. 11,044,743 B2 does not explicitly claim “receive a radio resource control (RRC) signal including information used for monitoring an indication; monitor the indication, based on the information in the RRC signal”.
Damnjanovic teaches an apparatus for a wireless device (a first UE, Fig. 1, 8-9 abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]), comprising: 
a controller (processor module that including at least a CPU component, Fig. 1, 8-8-9, abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]) which controls a transmitter and a receiver of the wireless device to (the processor module is configured to control the functions of a transmitter module and a receiver module, Fig. 1, 8-8-9, abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]): 
receive a radio resource control (RRC) signal including information used for monitoring an indication (the first UE with the components above, is configured to receive, via an RRC signaling, paragraphs [14, 59, 60, 104], information, i.e. periodicity and/or symbols, for monitoring a pre-emption information that including preemption of one or more scheduled resources, paragraphs [14, 59, 60, 104]); 
monitor the indication, based on the information in the RRC signal (the first UE monitors the pre-emption information, based on the information in the RRC signaling, paragraphs [14, 59, 60, 104]); 
receive the indication that includes information on a plurality of symbols (the first UE receives the pre-emption information specifying one or more symbols from the scheduled/assigned symbols have been pre-empted, paragraphs [8, 34, 57, 58, 60, 98, 103-106]); and 
determine that there is no transmission in the plurality of symbols indicated by the information in the indication (the first UE determines that the preempted resources/symbols have been reassigned to other UE, the first UE cancels, i.e. no transmission, the preempted resources/symbols, based on the pre-emption information, paragraphs 57, 58, 105-106] and Fig. 5-6),
wherein the controller is configured to further control the transmitter and the receiver (the processor module of the first UE, is configured to control the transmitter and the receiver to cancel/skip/drop transmission on the preempted resources/symbols, based on the pre-emption information, paragraphs [57, 58, 105-106] and Fig. 5-6), at least one symbol to transmit the indication (symbol/resource for transmitting the indication, paragraphs [34, 38, 53]) and at least one punctured/pre-empted symbol (punctured/pre-empted symbol/resource, paragraphs [34, 38, 53]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receive a radio resource control (RRC) signal including information used for monitoring an indication, monitor the indication, based on the information in the RRC signal as taught by Damnjanovic, with the claims of U.S. Patent No. 11,044,743 B2, for a purpose of increasing efficiency in receiving the indication by specifying the timing for monitoring the indication, thus the UE is able to conserve energy during a non-monitoring period/timing (See Damnjanovic, paragraphs [34, 57-59]).
However, U.S. Patent No. 11,044,743 B2 in view of Damnjanovic does not explicitly claim the timing gap is “included in the RRC signal”.
Agiwal teaches an apparatus for a wireless device (a UE1, Fig. 2, provisional 62/368,369, Fig. 2), comprising: 
a controller (a controller, paragraphs [129-131] and Fig. 15, provisional 62/368,369, Fig. 2) which controls a transmitter and a receiver of the wireless device to (the processor is configured to control the functions of a transceiver, Fig. 15 and paragraphs [129-133], provisional 62/368,369, Fig. 2): 
receive a radio resource control (RRC) signal (the UE1 with the controller, receives an RRC signal, paragraphs [57], provisional 62/368,369, pages 2-3, 6-7);
receive an indication that includes information on a plurality of symbols (the UE1 with the controller receives a skipping/pre-empted indication that specifying a plurality of symbols had been preempted/punctured, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7);
determine that there is no transmission in the plurality of symbols indicated by the information in the indication (the UE1 with the controller determine that there is no transmission, by the UE1, in the plurality of symbols had been preempted/punctured, based on the skipping/pre-empted indication, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7),
wherein the controller is configured to further control the transmitter and the receiver (wherein the controller of the UE1, control the transmitter and the receiver, to stop/skips transmission based on the skipping/pre-empted indication, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) such that the RRC signal includes a timing gap (wherein the controller of the UE1 control the transceiver to receive the RRC signal that including a P value, i.e. timing gap, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol (that resides between at least the punctured/pre-empted symbol, i.e. symbol(s)/time unit X, and the symbol for transmitting the indication, i.e.  symbol(s)/time unit X-P, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7), the at least one punctured/pre-emptied symbol having a position determined by the timing gap (the UE1 with the controller determine the punctured/pre-empted symbol, i.e. symbol(s)/time unit X based on the P value, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the controller is configured to further control the transmitter and the receiver such that the RRC signal includes the timing gap that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-emptied symbol having a position determined by the timing gap as taught by Agiwal, with the claims of U.S. Patent No. 11,044,743 B2 in view of Damnjanovic, for a purpose of enabling the wireless device to determine the position of the punctured/pre-empted symbol by simply using the timing gap in the RRC signal, thus increasing efficiency in indicating the plurality of symbols (See Agiwal, paragraphs [56-58, 61, 86], provisional 62/368,369, pages 2-3, 6-7).
Regarding claim 12, U.S. Patent No. 11,044,743 B2 further claims wherein the plurality of symbols are k symbols, where k is an integer (K symbols, wherein K is a natural number greater than 1, see claim 9).
Regarding claim 14, U.S. Patent No. 11,044,743 B2 in view of Damnjanovic further claims wherein the k symbols are included in Q symbols configured for the wireless device (wherein the k symbols are part of allocated resource, see U.S. Patent No. 11,044,743 B2, claim 9, see Damnjanovic, paragraphs [8, 57, 66, 106, 111]).

Claims 3, 8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,044,743 B2 in view of US 2016/0113008 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic) and US 2018/0035332 A1 to Agiwal et al. (hereafter refers as Agiwal) as applied to claims above, and further in view of US 2018/0309546 A1 to Tang et al. (hereafter refers as Tang).
Regarding claims 3, 8 and 13, U.S. Patent No. 11,044,743 B2 in view of Damnjanovic and Agiwal does not explicitly claim “a value of K” is determined based on the information.
Tang teaches a value of K is determined based on the information in a signal (a UE receives a control signal including a value of K, i.e. number of symbols/duration of pre-emption, paragraphs [111-112]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of value of K is determined based on the information in the signal as taught by Tang, with the claims of K symbols determined based on the information in the RRC signal as claimed by U.S. Patent No. 11,044,743 B2 in view of Damnjanovic and Agiwal, for a purpose of clearly specify the number of symbols that been pre-empted/punctured, by including the value of K in the information in the RRC signal, thus increase efficiency in indication of the K symbols (See Tang, paragraphs [111-112]).

Claims 5, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,044,743 B2 in view of US 2016/0113008 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic) and US 2018/0035332 A1 to Agiwal et al. (hereafter refers as Agiwal) as applied to claims above, and further in view of US 2016/0036581 A1 to Yerramalli et al. (hereafter refers as Yerramalli).
Regarding claims 5, 10 and 15, Agiwal further teaches the plurality of symbols are separated by an offset from a timing for monitoring an indication (the plurality of symbols specified by a pre-emption indicator are located at an offset from a timing for monitoring of the pre-emption indicator, paragraphs [56-58, 61, 86], provisional 62/368,369, pages 2-3, 6-7), wherein the timing gap is a fixed value (wherein the P value is a fixed offset, paragraphs [57, 58], provisional 62/368,369, pages 2-3, 6-7), the fixed value being transmitted via the RRC signal (the P value is transmitted via the RRC signal, paragraphs [57, 58], provisional 62/368,369, pages 2-3, 6-7).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the plurality of symbols are separated by an offset from a timing for monitoring an indication, wherein the timing gap is a fixed value, the fixed value being transmitted via the RRC signal as taught by Agiwal, with the claims of U.S. Patent No. 11,044,743 B2 in view of Damnjanovic, for a purpose of enabling the wireless device to determine the position of the punctured/pre-empted symbol by simply using the timing gap/offset in the RRC signal, thus increasing efficiency in indicating the plurality of symbols (See Agiwal, paragraphs [56-58, 61, 86], provisional 62/368,369, pages 2-3, 6-7).
However, U.S. Patent No. 11,044,743 B2 in view of Damnjanovic and Agiwal does not explicitly teach the timing gap is value “in consideration of a processing time” of the wireless device.
Yerramalli teaches determining a timing gap in consideration of a processing time of a wireless device (determining a timing gap in consideration of a processing time of the UE, paragraph [100]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining a timing gap in consideration of a processing time of a wireless device as taught by Yerramalli, with the claims of U.S. Patent No. 11,044,743 B2 in view of Damnjanovic and Agiwal, for a purpose of increasing efficiency for the wireless device by identifying enough time for the wireless device to process the indication by determining the timing gap in consideration of the processing time of the wireless device (See Yerramalli, paragraph [100]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-7, 9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0113008 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic) in view of US 2018/0035332 A1 to Agiwal et al. (hereafter refers as Agiwal).
Regarding claim 1, Damnjanovic teaches a wireless device (a first UE, Fig. 1, 8-9 abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]), comprising: 
a transmitter (transmitter module that including at a least hardware component, Fig. 1, 8-9 abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]); 
a receiver (receiver module that including at least a hardware component, Fig. 1, 8-9, abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]); and 
a controller (processor module that including at least a CPU component, Fig. 1, 8-8-9, abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]) which controls the transmitter and the receiver to (the processor module is configured to control the functions of the transmitter module and the receiver module, Fig. 1, 8-8-9, abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]): 
receive a radio resource control (RRC) signal including information used for monitoring an indication (the first UE with the components above, is configured to receive, via an RRC signaling, paragraphs [14, 59, 60, 104], information, i.e. periodicity and/or symbols, for monitoring a pre-emption information that including preemption of one or more scheduled resources, paragraphs [14, 59, 60, 104]); 
monitor the indication, based on the information in the RRC signal (the first UE monitors the pre-emption information, based on the information in the RRC signaling, paragraphs [14, 59, 60, 104]); 
receive the indication that includes information on a plurality of symbols (the first UE receives the pre-emption information specifying one or more symbols from the scheduled/assigned symbols have been pre-empted, paragraphs [8, 34, 57, 58, 60, 98, 103-106]); and 
determine that there is no transmission in the plurality of symbols indicated by the information in the indication (the first UE determines that the preempted resources/symbols have been reassigned to other UE, the first UE cancels/skips/drops transmission, i.e. no transmission, on the preempted resources/symbols, based on the pre-emption information, paragraphs [57, 58, 105-106] and Fig. 5-6), 
wherein the controller is configured to further control the transmitter and the receiver (the processor module of the first UE, is configured to control the transmitter and the receiver to cancel/skip/drop transmission on the preempted resources/symbols, based on the pre-emption information, paragraphs [57, 58, 105-106] and Fig. 5-6), at least one symbol to transmit the indication (symbol/resource for transmitting the indication, paragraphs [34, 38, 53]) and at least one punctured/pre-empted symbol (punctured/pre-empted symbol/resource, paragraphs [34, 38, 53]).
However, Damnjanovic does not explicitly teach the RRC signal “includes a timing gap that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-emptied symbol having a position determined by the timing gap”.
Agiwal teaches a wireless device (a UE1, Fig. 2, provisional 62/368,369, Fig. 2), comprising: 
a transmitter (a transceiver 1510, paragraphs [129-130] and Fig. 15, provisional 62/368,369, Fig. 2); 
a receiver (a transceiver 1510, paragraphs [129-130] and Fig. 15, provisional 62/368,369, Fig. 2); and 
a controller (a controller, paragraphs [129-131] and Fig. 15, provisional 62/368,369, Fig. 2) which controls the transmitter and the receiver to (the processor is configured to control the functions of the transceiver, Fig. 15 and paragraphs [129-133], provisional 62/368,369, Fig. 2): 
receive a radio resource control (RRC) signal (the UE1 with the controller, receives an RRC signal, paragraphs [57], provisional 62/368,369, pages 2-3, 6-7);
receive an indication that includes information on a plurality of symbols (the UE1 with the controller receives a skipping/pre-empted indication that specifying a plurality of symbols had been preempted/punctured, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7);
determine that there is no transmission in the plurality of symbols indicated by the information in the indication (the UE1 with the controller determine that there is no transmission, by the UE1, in the plurality of symbols had been preempted/punctured, based on the skipping/pre-empted indication, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7),
wherein the controller is configured to further control the transmitter and the receiver (wherein the controller of the UE1, control the transmitter and the receiver, to stop/skips transmission based on the skipping/pre-empted indication, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) such that the RRC signal includes a timing gap (wherein the controller of the UE1 control the transceiver to receive the RRC signal that including a P value, i.e. timing gap, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol (that resides between at least the punctured/pre-empted symbol, i.e. symbol(s)/time unit X, and the symbol for transmitting the indication, i.e.  symbol(s)/time unit X-P, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7), the at least one punctured/pre-emptied symbol having a position determined by the timing gap (the UE1 with the controller determine the punctured/pre-empted symbol, i.e. symbol(s)/time unit X based on the P value, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the controller is configured to further control the transmitter and the receiver such that the RRC signal includes the timing gap that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-emptied symbol having a position determined by the timing gap as taught by Agiwal, with the teachings of determining the plurality of symbols based the indication, the at least one symbol to transmit the indication and at least one punctured/pre-empted symbol as taught by Damnjanovic, for a purpose of enabling the wireless device to determine the position of the punctured/pre-empted symbol by simply using the timing gap in the RRC signal, thus increasing efficiency in indicating the plurality of symbols (See Agiwal, paragraphs [56-58, 61, 86], provisional 62/368,369, pages 2-3, 6-7).
Regarding claim 2, Damnjanovic further teaches wherein the plurality of symbols are k symbols, where k is an integer (one or more symbols are pre-empted/re-assigned to other UE, paragraphs [8, 34, 57, 58, 60, 98, 103-106]).
Regarding claim 4, Damnjanovic further teaches wherein the k symbols are included in Q symbols configured for the wireless device (wherein the k symbols, i.e. symbols have been pre-empted, is a portion of all symbols scheduled/configured for the first UE, paragraphs [8, 57, 66, 106, 111]).
Regarding claim 6, Damnjanovic teaches a base station (a base station for use in wireless communication, Fig. 10-12 and paragraphs [73, 84]), comprising: 
a transmitter (transmitter module that including at a least hardware component, Fig. 1, 10-12 and paragraphs [73, 74, 76, 85-86, 118-119]); 
a receiver (receiver module that including at a least hardware component, Fig. 1, 10-12 and paragraphs [73, 74, 75, 85-86, 118-119]); and 
a controller (processor module that including at a least hardware component, Fig. 1, 10-12 and paragraphs [73, 74, 77, 85-86, 118-119]) which controls the transmitter and receiver to (the processor module is configured to control the functions of the transmitter module and the receiver module, 1, 10-12 and paragraphs [73, 74, 77, 85-86, 118-119]):
transmit a radio resource control (RRC) signal including information used for a wireless device to monitor an indication (the base station with the components above, transmits an RRC signal including monitoring information, i.e. periodicity and/or symbols, used for a first UE to monitor a pre-emption information, paragraphs [50, 59, 76, 81, 104]); and 
 transmit the indication (the base station with the components above, transmits the pre-emption information, paragraphs [50, 59, 60, 76, 81, 104]) that includes information on a plurality of symbols (the pre-emption information specifying one or more symbols for pre-emption, paragraphs [8, 34, 57-60, 98, 103-106]) such that the wireless device determines that there is no transmission in the plurality of symbols indicated by the information in the indication (the first UE determines the resources/symbols specified by the pre-emption information have been reassigned to other UE, the first UE cancels, i.e. no transmission, the preempted resources/symbols, based on the pre-emption information, paragraphs [57, 58, 105-106] and Fig. 5-6),
wherein the controller is configured to further control the transmitter and the receiver (the processor module of the base station, is configured to control the transmitter and the receiver to transmit RRC signal, paragraphs [57, 58, 105-106] and Fig. 5-6), at least one symbol to transmit the indication (symbol/resource for transmitting the indication, paragraphs [34, 38, 53]) and at least one punctured/pre-empted symbol (punctured/pre-empted symbol/resource, paragraphs [34, 38, 53]).
However, Damnjanovic does not explicitly teach the RRC signal “includes a timing gap that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-emptied symbol having a position determined by the timing gap”.
Agiwal teaches a base station (gNB/base station, Fig. 2, provisional 62/368,369, Fig. 2), comprising: 
a transmitter (a transceiver 1610, paragraphs [135-136] and Fig. 16, provisional 62/368,369, Fig. 2); 
a receiver (a transceiver 1610, paragraphs [135-136] and Fig. 16, provisional 62/368,369, Fig. 2); and 
a controller (a controller, paragraphs [134-137] and Fig. 16, provisional 62/368,369, Fig. 2) which controls the transmitter and the receiver to (the processor is configured to control the functions of the transceiver, Fig. 16 and paragraphs [134-139], provisional 62/368,369, Fig. 2): 
transmit a radio resource control (RRC) signal (the base station with the controller, transmits an RRC signal, paragraphs [57], provisional 62/368,369, pages 2-3, 6-7);
transmit an indication that includes information on a plurality of symbols (the base station with the controller transmits a skipping/pre-empted indication that specifying a plurality of symbols had been preempted/punctured, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) such that a wireless device determines that there is no transmission in the plurality of symbols indicated by the information in the indication (such that a UE 1 determines that there is no transmission, by the UE 1, in the plurality of symbols which had been preempted/punctured, based on the skipping/pre-empted indication, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7),
wherein the controller is configured to further control the transmitter and the receiver (wherein the controller, control the transmitter and the receiver, to transmit the RRC signal, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) such that the RRC signal includes a timing gap (wherein the RRC signal is including P value, i.e. timing gap, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol (that resides between at least the punctured/pre-empted symbol, i.e. symbol(s)/time unit X, and the symbol for transmitting the indication, i.e.  symbol(s)/time unit X-P, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7), the at least one punctured/pre-emptied symbol having a position determined by the timing gap (the punctured/pre-empted symbol, i.e. symbol(s)/time unit X, having a position determined by the P value, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the controller is configured to further control the transmitter and the receiver such that the RRC signal includes the timing gap that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-emptied symbol having a position determined by the timing gap as taught by Agiwal, with the teachings of determining the plurality of symbols based the indication, the at least one symbol to transmit the indication and at least one punctured/pre-empted symbol as taught by Damnjanovic, for a purpose of enabling the wireless device to determine the position of the punctured/pre-empted symbol by simply using the timing gap in the RRC signal, thus increasing efficiency in indicating the plurality of symbols (See Agiwal, paragraphs [56-58, 61, 86], provisional 62/368,369, pages 2-3, 6-7).
Regarding claim 7, Damnjanovic further teaches wherein the plurality of symbols are k symbols, where k is an integer (the one or more symbols are pre-empted/re-assigned to other UE, paragraphs [8, 34, 57, 58, 60, 98, 103-106]).
Regarding claim 9, Damnjanovic further teaches wherein the k symbols are included in Q symbols configured for the wireless device (wherein the k symbols, i.e. symbols have been pre-empted, is a portion of all symbols scheduled/configured for the first UE, paragraphs [8, 57, 66, 106, 111]).
Regarding claim 11, Damnjanovic teaches an apparatus for a wireless device (a first UE, Fig. 1, 8-9 abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]), comprising: 
a controller (processor module that including at least a CPU component, Fig. 1, 8-8-9, abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]) which controls a transmitter and a receiver of the wireless device to (the processor module is configured to control the functions of a transmitter module and a receiver module, Fig. 1, 8-8-9, abstract and paragraphs [8, 63, 64, 66, 67, 70, 72]): 
receive a radio resource control (RRC) signal including information used for monitoring an indication (the first UE with the components above, is configured to receive, via an RRC signaling, paragraphs [14, 59, 60, 104], information, i.e. periodicity and/or symbols, for monitoring a pre-emption information that including preemption of one or more scheduled resources, paragraphs [14, 59, 60, 104]); 
monitor the indication, based on the information in the RRC signal (the first UE monitors the pre-emption information, based on the information in the RRC signaling, paragraphs [14, 59, 60, 104]); 
receive the indication that includes information on a plurality of symbols (the first UE receives the pre-emption information specifying one or more symbols from the scheduled/assigned symbols have been pre-empted, paragraphs [8, 34, 57, 58, 60, 98, 103-106]); and 
determine that there is no transmission in the plurality of symbols indicated by the information in the indication (the first UE determines that the preempted resources/symbols have been reassigned to other UE, the first UE cancels, i.e. no transmission, the preempted resources/symbols, based on the pre-emption information, paragraphs 57, 58, 105-106] and Fig. 5-6),
wherein the controller is configured to further control the transmitter and the receiver (the processor module of the first UE, is configured to control the transmitter and the receiver to cancel/skip/drop transmission on the preempted resources/symbols, based on the pre-emption information, paragraphs [57, 58, 105-106] and Fig. 5-6), at least one symbol to transmit the indication (symbol/resource for transmitting the indication, paragraphs [34, 38, 53]) and at least one punctured/pre-empted symbol (punctured/pre-empted symbol/resource, paragraphs [34, 38, 53]).
However, Damnjanovic does not explicitly teach the RRC signal “includes a timing gap that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-emptied symbol having a position determined by the timing gap”.
Agiwal teaches an apparatus for a wireless device (a UE1, Fig. 2, provisional 62/368,369, Fig. 2), comprising: 
a controller (a controller, paragraphs [129-131] and Fig. 15, provisional 62/368,369, Fig. 2) which controls a transmitter and a receiver of the wireless device to (the processor is configured to control the functions of a transceiver, Fig. 15 and paragraphs [129-133], provisional 62/368,369, Fig. 2): 
receive a radio resource control (RRC) signal (the UE1 with the controller, receives an RRC signal, paragraphs [57], provisional 62/368,369, pages 2-3, 6-7);
receive an indication that includes information on a plurality of symbols (the UE1 with the controller receives a skipping/pre-empted indication that specifying a plurality of symbols had been preempted/punctured, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7);
determine that there is no transmission in the plurality of symbols indicated by the information in the indication (the UE1 with the controller determine that there is no transmission, by the UE1, in the plurality of symbols had been preempted/punctured, based on the skipping/pre-empted indication, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7),
wherein the controller is configured to further control the transmitter and the receiver (wherein the controller of the UE1, control the transmitter and the receiver, to stop/skips transmission based on the skipping/pre-empted indication, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) such that the RRC signal includes a timing gap (wherein the controller of the UE1 control the transceiver to receive the RRC signal that including a P value, i.e. timing gap, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7) that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol (that resides between at least the punctured/pre-empted symbol, i.e. symbol(s)/time unit X, and the symbol for transmitting the indication, i.e.  symbol(s)/time unit X-P, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7), the at least one punctured/pre-emptied symbol having a position determined by the timing gap (the UE1 with the controller determine the punctured/pre-empted symbol, i.e. symbol(s)/time unit X based on the P value, paragraphs [56-57], provisional 62/368,369, pages 2-3, 6-7).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the controller is configured to further control the transmitter and the receiver such that the RRC signal includes the timing gap that resides between at least one symbol to transmit the indication and at least one punctured/pre-empted symbol, the at least one punctured/pre-emptied symbol having a position determined by the timing gap as taught by Agiwal, with the teachings of determining the plurality of symbols based the indication, the at least one symbol to transmit the indication and at least one punctured/pre-empted symbol as taught by Damnjanovic, for a purpose of enabling the wireless device to determine the position of the punctured/pre-empted symbol by simply using the timing gap in the RRC signal, thus increasing efficiency in indicating the plurality of symbols (See Agiwal, paragraphs [56-58, 61, 86], provisional 62/368,369, pages 2-3, 6-7).
Regarding claim 12, Damnjanovic further teaches wherein the plurality of symbols are k symbols, where k is an integer (one or more symbols are pre-empted/re-assigned to other UE, paragraphs [8, 34, 57, 58, 60, 98, 103-106]).
Regarding claim 14, Damnjanovic further teaches wherein the k symbols are included in Q symbols configured for the wireless device (wherein the k symbols, i.e. symbols have been pre-empted, is a portion of all symbols scheduled/configured for the first UE, paragraphs [8, 57, 66, 106, 111]).
Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0113008 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic) in view of US 2018/0035332 A1 to Agiwal et al. (hereafter refers as Agiwal) as applied to claims above, and further in view of US 2018/0309546 A1 to Tang et al. (hereafter refers as Tang).
Regarding claims 3, 8 and 13, the combination of Damnjanovic and Agiwal further teaches K symbols is determined based on the information in the RRC signal (the first UE is configured to determine a remaining portion, i.e. remain symbols, are preempted, based on the preemption information in the RRC signal, see Damnjanovic, paragraphs [8, 34, 57, 58]). 
However, the combination of Damnjanovic and Agiwal does not explicitly teach “a value of K” is determined based on the information.
Tang teaches a value of K is determined based on the information in a signal (a UE receives a control signal including a value of K, i.e. number of symbols/duration of pre-emption, paragraphs [111-112]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of value of K is determined based on the information in the signal as taught by Tang, with the teachings of K symbols determined based on the information in the RRC signal as taught by combination of Damnjanovic and Agiwal for a purpose of clearly specify the number of symbols that been pre-empted/punctured, by including the value of K in the information in the RRC signal, thus increase efficiency in indication of the K symbols (See Tang, paragraphs [111-112]).
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0113008 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic) in view of US 2018/0035332 A1 to Agiwal et al. (hereafter refers as Agiwal) as applied to claims above, and further in view of US 2016/0036581 A1 to Yerramalli et al. (hereafter refers as Yerramalli).
Regarding claims 5, 10 and 15, Agiwal further teaches the plurality of symbols are separated by an offset from a timing for monitoring an indication (the plurality of symbols specified by a pre-emption indicator are located at an offset from a timing for monitoring of the pre-emption indicator, paragraphs [56-58, 61, 86], provisional 62/368,369, pages 2-3, 6-7), wherein the timing gap is a fixed value (wherein the P value is a fixed offset, paragraphs [57, 58], provisional 62/368,369, pages 2-3, 6-7), the fixed value being transmitted via the RRC signal (the P value is transmitted via the RRC signal, paragraphs [57, 58], provisional 62/368,369, pages 2-3, 6-7).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the plurality of symbols are separated by an offset from a timing for monitoring an indication, wherein the timing gap is a fixed value, the fixed value being transmitted via the RRC signal as taught by Agiwal, with the teachings of Damnjanovic, for a purpose of enabling the wireless device to determine the position of the punctured/pre-empted symbol by simply using the timing gap/offset in the RRC signal, thus increasing efficiency in indicating the plurality of symbols (See Agiwal, paragraphs [56-58, 61, 86], provisional 62/368,369, pages 2-3, 6-7).
However, the combination of Damnjanovic and Agiwal does not explicitly teach the timing gap is value “in consideration of a processing time” of the wireless device.
Yerramalli teaches determining a timing gap in consideration of a processing time of a wireless device (determining a timing gap in consideration of a processing time of the UE, paragraph [100]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining a timing gap in consideration of a processing time of a wireless device as taught by Yerramalli, with the teachings of combination of Damnjanovic and Agiwal, for a purpose of increasing efficiency for the wireless device by identifying enough time for the wireless device to process the indication by determining the timing gap in consideration of the processing time of the wireless device (See Yerramalli, paragraph [100]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0334709 A1 discloses monitoring for re-allocation indication (see paragraphs [59-60] and Fig. 6).
US 2018/0063865 A1 discloses receiving, via RRC signaling, a first indicator indicating a period/timing/configuration for monitoring a second indicator (see abstract and paragraphs [37, 58]), wherein the second indicator indicating a pre-emption information for a plurality of symbols (See paragraphs [58, 59, 82]).
US 2019/0059066 A1 discloses adding processing time to the time offset (see paragraph [106]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/
Primary Examiner, Art Unit 2469     
November 23, 2022